In an action for divorce and ancillary relief, the husband appeals, as limited by his brief, from so much of an order of the Supreme Court, Suffolk County (Dunn, J.), dated April 6, 1991, as directed the husband to pay the sum of $150 per week in pendente lite child support.
Ordered that the order is affirmed insofar as appealed from, with costs.
Under the circumstances of this case, the best remedy for the perceived inequities in the pendente lite award is a speedy trial at which the disputed issues as to the financial capacity and circumstances of the parties can be fully explored (see, Mulcahy v Mulcahy, 170 AD2d 587; Marohn v Marohn, 157 AD2d 771; Frankel v Frankel, 150 AD2d 520). Thompson, J. P., Sullivan, Miller, Ritter and Santucci, JJ., concur.